DETAILED ACTION
This Office action is in response to the Amendment filed on 23 December 2021.  Claims 1-11 and 20-28 are pending in the application. Claims 12-19 have been cancelled. Claims 20-28 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dao et al., US 2009/0177310.
With respect to claim 1, Dao et al. disclose an apparatus for treating a substrate, shown in Figs. 2 and 3, the apparatus comprising: 
a housing 205 defining a process space in the housing 205, see Fig. 2 and paragraph [0029] (As shown in Fig. 2 of Dao et al., the process space includes the plate 210.); 
a plate 210 configured to support the substrate (workpiece) in the housing 205 (see paragraphs [0029]-[0031]); 
a heating member 211 and 212 in the plate 210 and configured to heat the substrate (workpiece) (see paragraph [0031]); 
a plurality of controllers 215 and 220 configured to control the heating member 211 and 212, the plurality of controllers having different gains (see paragraph [0032]); 
a temperature measurement member 219 and 224 configured to measure temperature of the process space (defined by housing 205 and including plate 210); and 
a control member 250 configured to control a plurality of switching elements 260 connected to the plurality of controllers 216 and 220 to select one of the plurality of controllers to control the heating member 211 and 212 (see paragraph [0034]), the one caused to control the heating member by the control member 250 being based on a time interval in the housing, the time interval corresponding to one of a temperature 
With respect to claim 2, in the apparatus of Dao et al., the plurality of controllers 215 and 220 are a plurality of proportional-interval-derivative (PID) controllers having different PID gains, see Fig. 2 and paragraph [0032].  
With respect to claim 3, in the apparatus of Dao et al., in the temperature drop interval, the control member 250 connects a PID controller 215 and 220 having a relatively high proportional (P) gain, among the plurality of PID controllers 215 and 220, to the heating member 211 and 212.  
With respect to claim 4, in the apparatus of Dao et al., in the temperature rise interval, the control member 250 connects a PID controller 215 and 220 having a relatively high P2Atty. Dkt. No. 17947-001064-US U.S. Application No. 16/726,293gain, among the plurality of PID controllers 215 and 220, to the heating member 211 and 212. 
With respect to claim 5, in the apparatus of Dao et al., in the anneal interval, the control member 250 connects a PID controller 215 and 220 having a relatively high integral (I) gain, among the plurality of PID controllers 215 and 220, to the heating member 211 and 212.  
With respect to claim 6, in the apparatus of Dao et al., in the anneal interval, the control member 250 connects a PID controller 215 and 220 having a relatively high derivative (D) gain, among the plurality of PID controllers 215 and 220, to the heating member 211 and 212.  
With respect to claim 7, in the apparatus of Dao et al., the control member 250 is configured to determine the temperature drop interval, the temperature rise interval, and 
With respect to claim 8, in the apparatus of Dao et al., the control member 250 is configured to determine the temperature drop interval in response to the slope of temperature variation being below being below a preset range, to determine the temperature rise interval in response to the slope of temperature variation being above the preset range, and to determine the anneal interval in response to the slope of temperature variation being within the preset range.  

With respect to claim 9, Dao et al. disclose a bake apparatus, shown in Fig. 2 and 3, comprising: 
a housing 205 defining a process space (which includes plate 210) in the housing 205 (paragraph [0029]); 
a plate 210 configured to support the substrate (workpiece) in the housing 205 (see paragraphs [0029]-[0031]); 
a heating member 211 and 212 provided in the plate 210 and configured to heat the substrate (workpiece) (see paragraph [0031]); 
a plurality of proportional-integral-derivative (PID) controllers 215 and 220 configured to control the heating member 211 and 212, the plurality of PID controllers having different gains (see paragraph [0032]); 
a temperature measurement member 219 and 224 configured to measure temperature of the process space (which includes the plate 210); and 

With respect to claim 10, in the bake apparatus of Dao et al., the control member 250 is configured to determine the temperature drop interval, the temperature rise section, and the anneal interval by using a reference profile that is stored in advance.  
With respect to claim 11, in the bake apparatus of Dao et al., the control member 250 is configured to determine the temperature drop interval in response to a slope of temperature variation being below a preset range, configured to determine the temperature rise interval when the slope of temperature variation being above the preset range, and is configured to determine the anneal interval in response to the slope of temperature variation being                                                                                                                             within the preset range.
With respect to claim 21, Dai et al. disclose that the control member 250 is configured to select a first one of the plurality of controllers 215 or 220 having the relatively high D gain after selecting a second one of the plurality of controllers 215 or 220 having the relatively high P gain, see paragraphs [0036]-[0040].  
With respect to claim 22, Dao et al. disclose the control member 250 is configured to close one of the plurality of switching elements 260 (in recipe file 260) during the temperature rise interval, and to close others of the plurality of switching 
With respect to claim 23, Dao et al. disclose the control member 250 is configured to open one of the plurality of switching elements 260 (in recipe file 260) during the temperature drop interval, and to close others of the plurality of switching elements 260 (in recipe file 260) during the anneal interval, see Fig. 1 and paragraphs [0030] and [0033]-[0038].  
With respect to claim 24, Dao et al. disclose the control member 250 is configured to open one of the plurality of switching elements 260 (in recipe file 260) during the anneal interval, and to close others of the plurality of switching elements 260 (in recipe file 260) during the temperature drop interval, see Fig. 1 and paragraphs [0030] and [0033]-[0038].  
With respect to claim 25, Dao et al. disclose the control member 250 is configured to open one of the plurality of switching elements 260 (in recipe file 260) during the temperature rise interval and then to open another one of the plurality of switching elements 260 (in recipe file 260) during the anneal interval, see Fig. 1 and paragraphs [0030] and [0033]-[0038].  
 
As shown in Figs. 2 and 3, the apparatus of Dao et al. includes a plurality of temperature zones. Each temperature zone is controlled by a PID controller.  In paragraph [0036], Dao et al. disclose that the zone temperature controller employs the PIDn value 335 (Kp,n, Ki,n, Kd,n) in the PID algorithm to control the actual process temperature 324 of the chuck 310. Hence, inherently the known apparatus of Dao et al. 
However, with respect to apparatus claims, it has been well established that the manner in which an apparatus is operated does not differentiate a claimed apparatus claim from a prior art apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Hence, in the instant application, the recitation with respect to the manner in which Applicant’s claimed apparatus is intended to be employed does not differentiate Applicant’s claimed apparatus from the prior art apparatus of Dao et al. which satisfies the structural limitations of that claims. The intended use of a claimed apparatus has been continuously held not to be germane to determining the patentability of the apparatus. In re Finsterwalder, 168 USPQ 530 (CCPA 1971)/ (“Prior to analyzing the significance of these limitations, it must be emphasized that appellant is not claiming here any particular method of construction, but rather he claims apparatus which may be used in any method of construction to which it is reasonably adaptable.”)   Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Apparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be 

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Dao et al., US 2009/0177310, of record.
Dao et al. disclose that the exemplary embodiment of the disclosed invention is drawn to measuring the temperature of a plate 210 in a process space, other process parameters can be controlled by the disclosed method and apparatus, such as, process chamber wall temperatures and CMP pad or holder temperatures, see paragraph [0013]. It would have been obvious to the skilled artisan that if the temperature of the housing 205 was to be measured by the method and apparatus of Dao et al., the temperature measurement member would be installed on a side of the housing in order to measure the temperature of the housing 205.

Claim 26 is rejected under 35 U.S.C. 103 as obvious over Dao et al., US 2009/0177310, of record, in view of Cunningham et al., US 2007/0246192, newly cited.
Dao et al. is applied as above.  Dao et al. lack anticipation of the temperature measurement member wirelessly connects to the control member. Cunningham et al. disclose that a controller 52 may be wired or wirelessly connected to receive a signal from a temperature sensor 50, see Fig. 3 and paragraph [0037]. In light of the disclosure of Cunningham et al., it would have been obvious to the skilled artisan that 

Claim 27 is rejected under 35 U.S.C. 103 as obvious over Dao et al., US 2009/0177310, of record, in view Koelmel et al., US 2010/0074604, also of record in this application.
Dao et al. is applied as above, although Dao et al. disclose a plate 210, Dao et al. fail to disclose that the plate 210 includes a plurality of lift pins configured to support the substrate (workpiece). Koelmel et al. disclose three lift pins 22 may be raised and lowered to support the back side of the substrate 12 when the transported into the process space.  Therefore, in light of the teachings of Koelmel et al., it would have been obvious to the skilled artisan that the substrate in the known process apparatus of Dao et al. could be supported by lift pins.

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Dao et al., US 2009/0177310, of record.
In paragraph [0030], Dao et al. disclose that both a single and a plurality of PID controllers may be operated, with each PID controlling the temperature of a specific zone of the process space. Therefore, it would have been obvious to the skilled artisan that if the process space of Dao et al. had three separate temperature zones, a number of the plurality of controllers would be three.

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive. Applicant has argued that Dao does not teach or suggest “a temperature measurement member configured to measure temperature of the process space”, since the actual temperatures measured in the apparatus of Dao are of the chuck  (plate) 210 and not of a process space. However, as is clearly shown in Fig. 2 of Dao et al., housing 205 defines the process space which clearly includes the chuck 210.  Therefore, since the process space includes the chuck 210, in the apparatus of Dao et al., “a temperature measurement member configured to measure temperature of the process space”. 
Applicant has further argued that Dao et al. is silent on a particular “switching elements” as used in the amended claims. However, in the apparatus of Dao et al., controller 250 accesses and executes a recipe filed 260 which defines the disclosed switching elements 260 in recipe file 260 which process parameter setpoints and step durations for a process recipe step 270. Hence, the recipe file 260 contains “switching elements” to execute via the controller 250 the process by controlling the heating members 211 and 212 provided in the plate 210 and configured to heat the substrate and the chiller and/or heat exchanger 240 configured to cool the plate 210, see the Abstract, paragraphs [0010]-[0019], [0030] and [0034]-[0035], see also Fig. 1 of Dao et al. Since Applicant’s specification does not specifically disclose what these “switching elements” are, the recipe file 260 of Dao et al. is deemed to meet the limitation of “switching elements” and is connected to the plurality of controllers 216 and 220.  
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Hence, in the instant application, the recitation with respect to the manner in which Applicant’s claimed apparatus is intended to be employed, as recited in Applicant’s claims 2-8, 10, 11, and 21-25, does not differentiate Applicant’s claimed apparatus from the prior art apparatus of Dao et al. which satisfies the structural limitations of the claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822